EXHIBIT 10.1 Execution Copy PREFERRED STOCK PURCHASE AGREEMENT Dated as of June 27, 2008 between BROADPOINT SECURITIES GROUP, INC. and MAST CREDIT OPPORTUNITIES I MASTER FUND LIMITED TABLE OF CONTENTS ARTICLE I DEFINITIONS AND INTERPRETATION1 Section 1.1Definitions. 1 Section 1.2Interpretation. 1 ARTICLE II ISSUANCE AND SALE OF PURCHASED SECURITIES1 Section 2.1Issuance and Sale of Securities. 1 Section 2.2The Closing. 2 Section 2.3Mast Deliveries at the Closing. 2 Section 2.4Company Deliveries at the Closing. 2 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY3 Section 3.1Organization. 3 Section 3.2Capitalization. 3 Section 3.3Authorization; Execution and Enforceability. 5 Section 3.4Validity of Purchased Shares, Warrant and Warrant Shares. 5 Section 3.5No Conflicts; Consents and Approvals. 5 Section 3.6SEC Reports; Financial Statements. 6 Section 3.7Sarbanes-Oxley; Disclosure and Internal Controls. 7 Section 3.8Absence of Certain Changes. 7 Section 3.9Litigation. 8 Section 3.10Intellectual Property Rights. 8 Section 3.11 Exchange Listing. 9 Section 3.12 Tax Matters. 9 Section 3.13 Title to Assets. 9 Section 3.14 Insurance. 9 Section 3.15 Permits. 10 Section 3.16 Indebtedness and Other Contracts. 11 Section 3.17 Labor Matters 11 Section 3.18 Compliance. 12 Section 3.19 Transactions with Affiliates. 12 Section 3.20 Investment Company 12 Section 3.21 Corrupt Practices. 12 Section 3.22 Application of Takeover Protections. 12 Section 3.23 Securities Law Compliance. 13 Section 3.24 No Brokers. 13 Section 3.25 OFAC Requirements. 13 Section 3.26 Accuracy and Completeness of Disclosure. 13 i ARTICLE IV14 REPRESENTATIONS AND WARRANTIES OF MAST14 Section 4.1Organization, Standing and Power. 14 Section 4.2Authorization; Execution and Enforceability. 14 Section 4.3No Conflict; Consents and Approvals. 14 Section 4.4Purchase Entirely for Own Account. 14 Section 4.5Investment Experience. 15 Section 4.6Disclosure of Information. 15 Section 4.7Restricted Securities. 15 Section 4.8Legends. 15 Section 4.9Accredited Investor. 16 Section 4.10 No Puts or Short Sales. 16 Section 4.11 Availability of Funds. 16 Section 4.12 No Brokers. 16 Section 4.13 Tax Matters. 16 ARTICLE V COVENANTS17 Section 5.1Listing. 17 Section 5.2Defense of Certain Actions. 17 Section 5.3Contractual Consents and Governmental Approvals.17 Section 5.4Use of Proceeds 19 Section 5.5Restrictions on Transferability. 20 Section 5.6Current Public Information. 20 Section 5.7INTENTIONALLY OMITTED. 20 Section 5.8INTENTIONALLY OMITTED. 20 Section 5.9Taxes. 20 Section 5.10 Corporate Existence. 20 Section 5.11 Insurance. 21 Section 5.12 Merger or Sale; Disposition of Property. 21 Section 5.13 Incurrence of Indebtedness. 22 Section 5.14 Restricted Payments. 22 Section 5.15 Limitation on Liens. 22 Section 5.16 Restrictions on Upstream Limitations. 22 Section 5.17 Transactions with Affiliates. 22 Section 5.18 Dividend and Other Payment Restrictions Affecting Subsidiaries.22 Section 5.19 Noncircumvention; Antilayering. 23 Section 5.20 Restrictions on Acquisitions; Creation of Subsidiaries; Transfers with Subsidiaries. 23 Section 5.21 Sale and Leaseback. 23 Section 5.22 Compliance with Laws. 24 Section 5.23 Maintenance of Properties. 24 Section 5.24 Maintenance of Records; Fiscal Year. 24 Section 5.25 Compliance with Federal Reserve Regulations. 24 Section 5.26 Minimum Net Tangible Book Value. 25 Section 5.27 Independent Registered Public Accountants. 25 Section 5.28 Further Assurances. 25 Section 5.29 Registrar. 25 ii ARTICLE
